Mr. Chief Justice CatoN delivered the opinion of the Court. This is the return of service of which complaint is made : “ The within named Daniel P. Yanmeter waived reading, and accepted service, this 29th day of March, 1862. James W. Buegess, Sheriff.” In Maher v. Bull, 26 Ill. 348, we decided that' such a service as this, is insufficient, and hence it is unnecessary to multiply words on the subject. Our reasons for this opinion are there given. The judgment is reversed, and cause remanded. Judgment reversed.